Citation Nr: 0407541	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  99-15 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation of status post left ulnar tip amputation.  


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from June 1962 to 
July 1965. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted compensation for 
status post left ulnar tip amputation under 38 U.S.C.A. 
§ 1151, and assigned a 10 percent evaluation.  The RO 
assigned an effective date of July 16, 1998 for entitlement 
to compensation, as well as the 10 percent rating.  The 
veteran appealed the issue of entitlement to a higher 
evaluation.  In July 2001, the Board remanded the claim for 
additional development.  In April 2002, the RO increased the 
veteran's evaluation to 20 percent, and assigned an effective 
date of July 16, 1998 for the 20 percent rating.  However, 
since this increase did not constitute a full grant of the 
benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In May 2001, the veteran was afforded a videoconference 
hearing before Constance B. Tobias, who is the Veterans Law 
Judge rendering the determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

In a letter, received in December 2002, the veteran raised 
the issue of entitlement to service connection for an 
acquired psychiatric disorder.  In a letter, received in 
February 2003, the veteran raised the issue of entitlement to 
service connection for  a knee disorder.  The Board has also 
determined that the issue of entitlement to a total rating 
due to unemployability caused by service-connected disability 
(TDIU) has been raised.  Specifically, the veteran argues 
that he cannot work due to his left wrist disabilities.  VA 
examination and outpatient treatment reports indicate that 
the veteran has been advised to wear a wrist brace full-time, 
and there is an opinion that he is able to reform employment 
unless it requires the movement of the left wrist, which is 
painful.  The veteran has stated that he used to install neon 
lighting, but that he has not worked since 1997.  These 
issues have not been adjudicated by the agency of original 
jurisdiction, and are referred to the RO for appropriate 
action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The Board initially notes that in February 2003, the RO 
granted service connection for ulnar neuropathy, left wrist 
and hand, as secondary to service-connected left wrist 
disorder.  This disability was assigned a 20 percent 
evaluation, with an effective date of May 3, 2002.  It does 
not appear that a notice of disagreement has been received, 
and therefore there is no issue as to this disability 
currently on appeal.

The veteran's most recent VA examination was performed in 
November 2001.  VA outpatient treatment reports indicate that 
the veteran fell on his left wrist in August 2002.  In a 
letter, received in August 2003, the veteran stated that his 
left wrist condition is worsening.  Accordingly, another 
examination is warranted.  In addition, in February 2004, the 
veteran submitted a VA outpatient treatment report from the 
VA Medical Center (VAMC) at Bay Pines, Florida.  On remand, 
the RO should attempt to obtain any new records from this 
facility which are not currently in the record.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (per curiam).  

The determination has been made that additional development 
is necessary in the current appeal.  Accordingly, the Board 
has no alternative but to defer further appellate 
consideration and this case is REMANDED to the RO via the AMC 
for the following actions:


1.  The RO should attempt to obtain the 
veteran's records of treatment from the 
VA Medical Center in Bay Pines, Florida.  
All records obtained should be associated 
with the claims file.

2.  The RO should afford the veteran an 
examination of his left wrist to 
determine the current nature and severity 
of his left wrist disorders.  All 
indicated special tests and studies 
should be conducted, to include range of 
motion studies.  The examiner should 
describe in detail the presence or 
absence and the extent of any functional 
loss due to the veteran's service 
connected left wrist disorders, to 
include the extent of any loss of motion.  
In particular, the examiner should be 
asked to determine whether the veteran's 
left wrist exhibits weakened movement, 
excess fatigability, or incoordination, 
and if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
or ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the left 
wrist is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or ankylosis due to pain on use or during 
flare- ups.  The examiner should indicate 
whether any pain claimed by the veteran 
is supported by adequate pathology and is 
evidenced by his visible behavior.  
Finally, the examiner should comment on 
the effect the veteran's service 
connected disabilities have on his 
ability to work.  All opinions expressed 
should be supported by appropriate 
evidence and rationale.

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




